Citation Nr: 1429836	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, diagnosed as congestive heart failure, to include as due to herbicide exposure or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1971, including service in Vietnam from August 1970 to August 1971.

This issue was previously before the Board in March 2014 and was remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained and a VA examination be provided.  Both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a January 2014 written statement, the Veteran filed new claims for service connection for depression and dementia.  The claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The currently-diagnosed cardiovascular disorders did not manifest during service, for many years after service, and were not otherwise caused by active service.

2.  Ischemic heart disease is not shown.

3.  PTSD did not cause on aggravate the currently-diagnosed cardiovascular disorders.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated by service, including due to presumed herbicide exposure or secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a cardiovascular disorder.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran has alleged several theories of service connection, including direct, presumptive due to presumed exposure to herbicides in Vietnam, and secondary to his service-connected PTSD.  All three of his theories are addressed below, however, as will be discussed, his appeal for service connection is denied.

Current medical evidence reflects that the Veteran has been diagnosed with several cardiovascular disorders, including arteriosclerotic (arterial) heart disease, congestive heart failure, cardiomyopathy, and hypertensive heart disease.  Therefore, the presence of a current disability is established.  However, in order to grant service connection the evidence must establish the currently-diagnosed disability began during, or was otherwise caused by, his active service.

Service treatment records have been reviewed, but do not establish the Veteran made any complaint of, nor sought any treatment for, any cardiovascular disorder during active service.  Instead, at his August 1971 separation examination the heart was found to be in normal condition, and he described his overall condition as "good."  His blood pressure was noted to be 120/80, normal for VA purposes.  Moreover, he has not asserted that his current cardiovascular disorder began during active service.  Accordingly, no in-service occurrence of cardiovascular disorder is established.

VA regulations provide that certain chronic disease, including cardiovascular-renal disease and hypertension, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F.3d 1331 (Fed. Cir. 2013).

However, in this case, the post-service medical evidence does not establish that the Veteran sought any treatment for a cardiovascular disorder prior to 2008, more than thirty years after his separation from service.  During the course of medical treatment, he reported he did not seek any treatment for this disorder prior to 2008.  Therefore, the evidence does not establish that he developed any cardiovascular disability, including cardiovascular-renal disease or hypertension, within one year after his separation from service, or for several decades later.  Accordingly, presumptive service connection for a chronic disease is not established.

Finally, the evidence does not otherwise relate the Veteran's currently-diagnosed cardiovascular disorders to his active service.  Instead, on several occasions his disabilities were related to his nonservice-connected and long-standing alcohol and tobacco use and hypertension.  For example, in an April 2009, a VA cardiologist opined that the Veteran's cardiomyopathy was caused by his alcohol and tobacco use.

The Veteran was provided with a VA examination in May 2014.  The examiner opined that the Veteran was currently diagnosed with arteriosclerotic (arterial) heart disease, congestive heart failure, cardiomyopathy, and hypertensive heart disease.  She opined none of these disorders were related to his active service.  She explained that his hypertension was not diagnosed until 2009, approximately thirty-eight years after his separation from service.  She reflected that this nonservice-connected and uncontrolled hypertension lead to his currently-diagnosed heart conditions.  Therefore, this examiner provided a clear negative nexus opinion with a full rationale, providing probative evidence against the appeal.

Based on the foregoing, the evidence does not establish the Veteran developed any cardiovascular disorder until more than thirty years after his separation from service, and did not otherwise relate any of his current cardiovascular disorders to active service.  Accordingly, direct service connection is not established.

The Board has also considered whether his current cardiovascular disorders may be service-connected on a presumptive basis.  The Veteran's DD-214 reflects that he served in Vietnam from 1970 to 1971.  Therefore, he was presumed exposed to herbicides including Agent Orange.  38 C.F.R. § 3.307(a)(6)(ii).  

However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  Instead, the evidence must establish that a veteran developed one of the diseases on the exclusive list of diseases covered by this presumption.  See 38 C.F.R. § 3.309(e).  The currently-diagnosed diseases, including arteriosclerotic (arterial) heart disease, congestive heart failure, cardiomyopathy, and hypertensive heart disease, are not included on this exclusive list.  

However, he has asserted his current cardiovascular diseases should be considered ischemic heart disease, which is included on the 38 C.F.R. § 3.309(e) list.  As will be discussed, the medical evidence does not establish any of the Veteran's currently-diagnosed cardiovascular disorders constitutes ischemic heart disease.  

The Board has considered that on a February 2011 VA treatment record ischemic heart disease was included on the Veteran's summary of diagnoses.  However, in a cardiologist consult from that same month only chronic heart failure and hypertension was diagnosed.  Therefore, the Board finds the more probative medical evidence from February 2011, the record from the cardiology expert, does not include a diagnosis of ischemic heart disease.  

Moreover, on her May 2014 report, the VA examiner specifically opined that none of the Veteran's currently-diagnosed heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  She explained that although some EKG and later myocardial perfusion studies noted some ischemic areas, these still did not meet the criteria for ischemic heart disease.

Therefore, the Board finds the Veteran's currently-diagnosed heart disorders may not be presumptively service connected.  His diagnosed disorders are not on the exclusive list of diseases at 38 C.F.R. § 3.309(e).  Moreover, a note following the VA regulations specifically clarifies that ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis.  38 C.F.R. § 3.309(e), Note 3.  Finally, the VA examiner clearly opined that the current disorders did not meet the criteria for ischemic heart disease.  Accordingly, presumptive service connection due to herbicide exposure is not established.

Next, the Board has also considered whether the Veteran's currently-diagnosed cardiovascular disorders may be service connected secondary to his service-connected PTSD.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

However, in this case the evidence does not establish the Veteran's service-connected PTSD caused or aggravated his currently-diagnosed cardiovascular disorders.  Although he has consistently related his cardiovascular disorders to his PTSD, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of cardiovascular disorders from a psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Competent medical treatment records do not related the Veteran's PTSD to his cardiovascular disorders.  Instead, the May 2014 the VA examiner specifically opined that the Veteran's currently-diagnosed heart disorders were less likely than not related to his PTSD, and explained that no large, clinically based medical study found PTSD caused congestive heart failure.  Therefore, the evidence does not establish that PTSD caused or aggravated his currently-diagnosed cardiovascular disorders, and secondary service connection is denied.

Based on all the foregoing, the evidence does not establish service connection for the Veteran's currently-diagnosed cardiovascular disorders on a direct, presumptive, or secondary basis.  Therefore, his appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This same letter also informed him of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA and Dingess have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and post-service VA treatment records have been obtained and associated with the claims file.  The Veteran did not indicate he received any relevant private treatment.  Instead, in a May 2014 written statement the Veteran indicated that he did not have any additional evidence regarding the appeal.  

The Veteran was also provided with an examination regarding his cardiovascular disorders, the report of which has been associated with the claims file.  The VA examiner was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  Therefore, VA's duty to assist has been completed.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


